205 F.2d 570
G. A. BUDER, Surviving Trustee et al., Appellants,v.Johanna F. FISKE et al.
No. 14850.
United States Court of Appeals Eighth Circuit.
July 16, 1953.

G. A. Buder, Jr., St. Louis, Mo., and Harry C. Blanton, Sikeston, Mo., for appellants.
Jesse T. Friday, St. Louis, Mo., and E. J. Doerner, Tulsa, Okl., for appellees.
PER CURIAM.


1
Order of District Court set aside, rescinded and for naught held, and cause remanded to said District Court with directions to enter new order, on stipulation of parties.